Per curiam.
The Investigative Panel of the State Disciplinary Board, after conducting an investigation into the complaint filed against Barry R. *7Brown by Frances Marie Padgett, found that Respondent Brown violated Standards 4, 22, 23, 45, 61, 63 and 65 of Bar Rule 4-102. As a result, the Investigative Panel of the State Disciplinary Board directed the Office of the General Counsel of the State Bar of Georgia to file a Notice of Discipline recommending the disbarment of Respondent Brown.
Decided February 27, 1992.
William P. Smith III, General Counsel State Bar, Cynthia Hinrichs Acree, Assistant General Counsel State Bar, for State Bar of Georgia.
The Office of the General Counsel filed the Notice of Discipline and service was perfected on Respondent Brown on November 25, 1991 by certified mail. Respondent Brown failed to respond to the Notice of Discipline within twenty-three (23) days. Accordingly, the State Bar sought respondent’s disbarment pursuant to Bar Rule 4-208.3 (a). Thereafter, respondent requested that this court accept his voluntary surrender of his license to practice law in the State of Georgia. We accept his voluntary surrender, which is tantamount to disbarment. Therefore, respondent must comply with reinstatement procedures set by this court for the State Bar of Georgia which are in effect at the time of any reinstatement petition before reinstatement will be considered.

Clarke, C. J., Weltner, P. J., Bell, Hunt, Benham and Fletcher, JJ., concur.